DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 

2. Applicant's preliminary amendment filed on 09/23/2019 is acknowledged.
Claims 47-52 are pending. 



3. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claims 47-52 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

Claims 47 and 49-50 are indefinite in the recitation of a “bispecific” protein, because the two specificities of the protein are unknown.

Claims 48 and 51-52 are indefinite, because they encompass the indefinite limitations of the claims on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6. Claims 47-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9458246 (cited on IDS). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘246 patent, which are directed to a bispecific protein comprising (a) a polypeptide comprising the amino acid sequence of SEQ ID NO:17 or SEQ ID NO:18; and (b) an immunoglobulin light chain comprising the amino acid sequence of SEQ ID NO:19 (e.g. claims 10 and 11).

Nucleic acids encoding the bispecific protein, vectors comprising the nucleic acids, host cells comprising the vectors, and methods for making the protein by culturing the host cells are inherent in the claims.  CHO were among the most common host cells for producing recombinant mammalian proteins, and as such would be at once envisaged by a person of skill in the art.


7. Claims 47-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10421824.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘824 patent, which are directed to method of using a bispecific protein comprising (a) a polypeptide comprising the amino acid sequence of SEQ ID NO:17 or SEQ ID NO:18; and (b) an immunoglobulin light chain comprising the amino acid sequence of SEQ ID NO:19 (e.g. claims 11 and 12).  Claims 48-52 are included in the rejection for the same reason as articulated in section 6 above.


double patenting as being unpatentable over the claims of U.S. Patent No. 10421823, as evidenced by the present specification.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the ‘823 patent, which are directed to a bispecific protein comprising (a) a polypeptide comprising the amino acid sequence of SEQ ID NO:16; and (b) an immunoglobulin light chain comprising the amino acid sequence of SEQ ID NO:19 (claim 10), as well as to nucleic acids encoding the bispecific protein, vectors comprising the nucleic acids, host cells such as CHO comprising the vectors, and methods for making the protein by culturing the host cells (claims 12-18).

According the Brief Description of The Sequence Listings at p. 9 of the specification, SEQ ID NOS: 16, 17 and 18 are amino acid sequences of heavy chains of the P71619, P74293 and P74294 BAFF/B7RP1 bispecific molecules, respectively, and SEQ ID NO: 19 is the amino acid sequence of the light chain of an anti-huB7RP1 antibody.  

Page 32 of the specification contains the following disclosure:
“In constructs P74293 and P74294, the linker between the two tandem copies of the BAFF-binding peptides in construct P71619 was modified. The amino acid sequences of the heavy chains of P74293 and P74294 are provided in SEQ ID NO:17 and SEQ ID NO:18, respectively. The immunoglobulin light chains of these constructs also have the amino acid sequence of SEQ ID NO:19.”

Therefore, SEQ ID NOS: 17 and 18 differ from SEQ ID NO:16 only by modifications in a linker sequence, and as such are obvious variants of SEQ ID NO: 16.


9. Conclusion: no claim is allowed.


10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644